Citation Nr: 0815174	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a brain disorder 
with memory loss, to include as a qualifying chronic 
disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for a disability 
manifested by joint pain, to include as a qualifying chronic 
disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a disability 
manifested by stomach problems, nausea, sweating, and 
lightheadedness, to include as a qualifying chronic 
disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for non-alcoholic 
steatohepatitis.

8.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to September 1977 and from October 1990 to July 1991.  He 
also had periods of National Guard service from September 
1981 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

(The decision below addresses the veteran's claims of service 
connection for hiatal hernia, allergies, and a disability 
manifested by stomach problems, nausea, sweating, and 
lightheadedness, as well as his appeal for a higher initial 
rating for hypertension.  The claims of service connection 
for a brain disorder with memory loss, a disability 
manifested by joint pain, a right shoulder disability, and 
non-alcoholic steatohepatitis are addressed in the remand 
that follows the Board's decision.)




FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran does not have a hiatal hernia.

3.  The veteran has seasonal allergies that are not 
attributable to his active military service.

4.  The veteran does not exhibit chronic objective 
indications of nausea, sweating, and lightheadedness.

5.  The veteran's irritable bowel syndrome is a medically 
unexplained chronic multisymptom illness that became manifest 
to a degree of at least 10 percent.

6.  Since the award of service connection, the veteran's 
hypertension has not been manifested by readings of diastolic 
blood pressure of predominantly 110 or more, or systolic 
blood pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The veteran does not have a hiatal hernia that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran does not have allergies that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.380 (2007).

3.  The veteran does not have a disability manifested by 
nausea, sweating, and lightheadedness that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2007).

4.  The veteran's irritable bowel syndrome is a qualifying 
chronic disability for which service connection is warranted.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.317 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for hiatal hernia, allergies, and a disability 
manifested by stomach problems, nausea, sweating, and 
lightheadedness, as well as the appeal for a higher initial 
rating for hypertension, has been accomplished.  Through 
January 2001 and May 2002 notice letters, the RO notified the 
veteran and his representative of the information and 
evidence needed to substantiate his service connection 
claims, including under the provisions for undiagnosed 
illnesses.  While the notice did not refer to criteria for 
assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither 
of these questions is now before the Board for those claims.  
Consequently, a remand of those service connection claims for 
further notification is not necessary.

The Board also finds that the January 2001 and May 2002 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA would obtain VA 
treatment records and that the RO would make reasonable 
efforts to obtain relevant records held by other Federal 
agencies and records from private treatment providers and 
employers.  Additionally, the notice letters requested the 
veteran to submit medical evidence, opinions, treatment 
records, and non-medical evidence regarding his claimed 
disabilities.  The veteran was also told that it was still 
his responsibility to make sure those types of records were 
received by VA.  Consequently, the Board finds that the 
veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Regarding the hypertension appeal, the veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  Once the veteran disagrees with an 
initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the duty to assist and issuances of rating 
decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. 
at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  Thus, VA's duty to notify has been satisfied for 
that claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims of service connection for hiatal hernia, allergies, 
and a disability manifested by stomach problems, nausea, 
sweating, and lightheadedness, as well as the appeal for a 
higher initial rating for hypertension.  The veteran's 
service medical and personnel records have been obtained and 
associated with the claims file, including those from both 
periods of active military service and from the National 
Guard.  Treatment records have been obtained from the VA 
Medical Center (VAMC) in Lexington, Kentucky.  Private 
treatment records from R.J.L., M.D., and C.C.A., Ph.D., have 
also been obtained.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims that need to be obtained.  In 
July 2002 and July 2004, the veteran was provided VA 
examinations in connection with his claims, the reports of 
which are of record.  An examination was not specifically 
provided for the claim regarding allergies.  Because the 
information and evidence did not establish an in-service 
event, injury, or disease, and did not indicate that the 
veteran's allergies may be associated with military service, 
an examination was not required for that claim.

II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may also be warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran's personnel records document that he served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  From November 11, 1990, to June 2, 1991, the 
veteran served in the area in support of Operation Desert 
Shield and Operation Desert Storm.  He was awarded the 
Southwest Asia Service Medal.  Thus, in general, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 apply 
to the veteran.

Hiatal hernia

A review of the veteran's service medical records from both 
periods of active service is negative for treatment for or a 
diagnosis of a hiatal hernia.  Both separation examinations 
were normal regarding the abdomen and hernias.  Additionally, 
the veteran's National Guard records do not contain any 
information or evidence pertaining to a hiatal hernia and the 
periodic examinations were normal.

Post-service medical records do not indicate that the veteran 
has, or has ever had, a hiatal hernia.  In a January 1992 VA 
examination report, it was specifically noted that the 
veteran did not have a hernia.  In December 1993, a "Persian 
Gulf" examination was administered.  The examiner noted that 
no hernia was found.  In July 2002, the veteran underwent VA 
examination in connection with the claim.  The examiner did 
not find a hernia on examination.  The veteran underwent 
further VA examination in July 2004.  A hernia was not listed 
as a diagnosis and the veteran reported that he had no 
knowledge of having been told that he had a hiatal hernia.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The evidence reflects that the veteran does not have 
a hiatal hernia.  It also suggests that he has never had a 
hiatal hernia.  In the absence of proof of disability, the 
claim of service connection may not be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service 
connection for a hiatal hernia is not warranted.

Allergies

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2007).

The veteran's service medical records from both periods of 
active service are negative for complaints of or treatment 
for allergies.  Both separation examinations were normal and 
the veteran noted no history of sinusitis or hay fever.  
Additionally, the veteran's National Guard records do not 
contain any information or evidence pertaining to the 
existence of allergies and the periodic examinations were 
normal.  In a March 1985 periodic examination report, it was 
noted that the veteran had no allergies.

The first documented complaint of symptoms potentially 
related to allergies was during the December 1993 "Persian 
Gulf" examination.  The veteran reported a history of sinus 
congestion since September 1993, although he also mentioned 
that he had problems prior to service in the Persian Gulf.  
On examination, the veteran's sinuses were clear and 
nontender.  He was diagnosed with possible sinusitis at that 
time, but the diagnosis was never confirmed.

Records from Dr. R.J.L. show treatment for allergies 
beginning in August 1998.  Dr. R.J.L. treated the veteran 
through November 1999 until the veteran sought treatment for 
allergies through the Lexington VAMC in March 2000.  
Thereafter, he was treated for seasonal allergies on a 
biannual or annual basis.  He carried a diagnosis of allergic 
rhinitis.

Although there is medical evidence that the veteran has 
seasonal allergies, no medical practitioner, including Dr. 
R.J.L. and the treatment providers at the Lexington VAMC, has 
related the allergies to his active military service.  
Additionally, the veteran has not identified any event, 
injury, or disease that he suffered during his active 
military service that may have led to the onset of allergies.  
Moreover, the service medical records, including the records 
from the National Guard, do not suggest that allergies 
existed during active military service.  In fact, 
examinations were normal regarding allergies.

The Board notes that allergies that are seasonal, such as the 
veteran's allergies, are generally to be regarded as acute 
diseases, healing without residuals.  See 38 C.F.R. § 3.380.  
Although this type of disability may not be denied solely as 
a constitutional or developmental abnormality, even with 
consideration of the evidence as a whole, service connection 
is not warranted for this claim because only current 
disability is shown.

Further VA examination is not necessary to adjudicate the 
claim.  Because an in-service event, injury, or disease is 
not established and there is no indication that the veteran's 
allergies are related to active military service, a VA 
examination specific to this claim is not required.  
Additionally, because the veteran's symptoms are attributable 
to a known clinical diagnosis, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.

Stomach problems, nausea, sweating, and lightheadedness

The veteran's representative submitted a claim of service 
connection for stomach problems, lightheadedness, nausea, and 
sweating as due to an undiagnosed illness resulting from 
military service during the Persian Gulf War.  Stomach 
problems, nausea, sweating, and lightheadedness can be 
objective indications of a chronic disability, which may also 
be a manifestation of an undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b).

In the veteran's case, nausea, sweating, and lightheadedness 
have not been chronically documented in the medical evidence.  
Such symptoms were also not indicated by the service medical 
records.  Additionally, the veteran has not stated that he 
has experienced these types of symptoms.  In July 2004, the 
veteran underwent VA examination in connection with this 
claim.  Notably, he denied that he had, then or essentially 
ever, any significant problems with nausea, sweating, or 
lightheadedness.

Although the veteran is a Persian Gulf veteran, without 
evidence of objective indications of a qualifying chronic 
disability, service connection is not warranted for nausea, 
sweating, or lightheadedness under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Additionally, 
because there is no evidence of a related current disability 
or an in-service event, injury, or disease, service 
connection is not warranted for a disability manifested by 
nausea, sweating, and lightheadedness on a direct basis.

The veteran's primary complaint in this regard pertains to 
stomach problems.  Service medical records document two 
stomach complaints during examinations conducted in May 1991.  
Although no diagnosis was provided, the notations are 
evidence that a qualifying chronic stomach disability may 
have become manifest during service in the Persian Gulf War.

Subsequent to his separation from his second period of active 
military service, the veteran underwent VA examination in 
January 1992.  At that time, the veteran had positive bowel 
sounds and his digestive system was normal.  However, during 
the December 1993"Persian Gulf" examination, the veteran 
complained of frequent diarrhea once per week.  He was 
diagnosed with intermittent diarrhea.  Thereafter, beginning 
in January 1994, the veteran sought treatment for diarrhea at 
the Lexington VAMC.  At that time, the veteran reported that 
his problems did not start until after service in Saudi 
Arabia.  In June 1994, an assessment of probable irritable 
bowel syndrome (IBS) was provided.  A confirmed diagnosis of 
IBS was given in July 1994.  The veteran received regular 
treatment for diarrhea and IBS through the Lexington VAMC.  
At times, it was noted that the veteran was asymptomatic, but 
he continued to carry a diagnosis of IBS.

In July 2003 and November 2004, the veteran's treating VA 
physician provided opinions that attributed the veteran's IBS 
to his military service in the Persian Gulf.  This was so 
even though the physician stated that the veteran's symptoms 
did not have their onset until after the Gulf War and he 
could not assign a known etiology.  The physician based his 
opinion on the assessment and experiences of other Persian 
Gulf War veterans.

Unlike service connection on a direct basis, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require 
competent medical nexus of a link between the qualifying 
chronic disability and military service.  Service connection 
is presumed unless there is affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.317(c); Gutierrez, 19 Vet. App. 
at 1.

Here, the evidence confirms that the veteran has IBS.  
According to 38 C.F.R. § 3.317(a)(2), IBS is a medically 
unexplained chronic multi-symptom illness.  Thus, IBS is 
considered a qualifying chronic disability under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The 
veteran's IBS may have become manifest during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War as evidenced by his stomach complaints.  
Nonetheless, the veteran's IBS became manifest to a degree of 
at least 10 percent after his Persian Gulf service.  The 
treatment records document that he had at least moderate IBS 
with frequent episodes of bowel disturbance with abdominal 
distress.  See 38 C.F.R. § 4.114 (Diagnostic Code 7319) 
(2007) (rating criteria for irritable colon syndrome).  
Consequently, the criteria for service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
met.  Service connection for IBS is warranted.

B. Higher Initial Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the award of service connection, the veteran's 
hypertension has been evaluated under Diagnostic Code 7101 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  That diagnostic code provides for a 
10 percent rating for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  Lastly, a 
60 percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic 
Code 7101) (2007).

(During the pendency of the appeal, the diagnostic code 
regarding hypertension was amended.  71 Fed. Reg. 52457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the veteran is not service connected for 
any other heart disease, the change to the regulation is 
inapplicable to the appeal at hand.)

A review of the medical records since the effective date of 
the award of service connection reveals that the veteran has 
been diagnosed with hypertension and the disability has 
required continuous medication for control.  In July 2002, 
the veteran was afforded a VA examination in connection with 
the claim.  During the examination, the veteran's blood 
pressure was 138/80, 122/80, and 120/78.  A rating of 20 
percent or higher is not warranted based on the results of 
the examination.  Diastolic pressure was not measured at 110 
or more; nor was systolic pressure measured at 200 or more.  
See 38 C.F.R. § 4.104 (Diagnostic Code 7101).

Additionally, the pertinent treatment records do not provide 
a basis for assigning a higher initial rating during any 
period since the award of service connection.  Records from 
the Lexington VAMC and Dr. R.J.L. document nearly forty blood 
pressure readings.  During the relevant period, the highest 
diastolic pressure was noted as 98 by Dr. R.J.L. in January 
2000.  The highest systolic pressure was noted as 168 at the 
Lexington VAMC in October 2003.  Without evidence of the 
higher blood pressure readings set forth in the criteria for 
a 20 percent rating, an initial rating in excess of 10 
percent is not warranted for hypertension at any time since 
the award of service connection.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's hypertension reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

C. Conclusion

For all the foregoing reasons, the Board finds that the 
claims of service connection for hiatal hernia, allergies, 
and a disability manifested by nausea, sweating, and 
lightheadedness must be denied.  Additionally, the appeal for 
a higher initial rating for hypertension must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against those claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  For the reasons identified above, service 
connection for IBS is warranted.

ORDER

Service connection for a hiatal hernia is denied.

Service connection for allergies is denied.

Service connection for a disability manifested by nausea, 
sweating, and lightheadedness is denied.

Service connection for irritable bowel syndrome is granted.

An initial evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

The Board finds that further development is necessary 
regarding the claims of service connection for a brain 
disorder with memory loss, a disability manifested by joint 
pain, a right shoulder disability, and non-alcoholic 
steatohepatitis.

Concerning the brain disorder claim, further VA examination 
is warranted.  The veteran's service medical records are 
negative for treatment for or a diagnosis of a brain 
disorder.  However, he apparently suffered a head injury when 
he was involved in a motor vehicle accident in January 1975.  
Residual injury was not noted at the time, but the veteran 
reported a history of a head injury on several subsequent 
examinations conducted during his National Guard service and 
second period of active service.

Potential problems with the brain were first documented in 
April 2000.  The veteran underwent a brain scan at the 
Lexington VAMC that revealed mild abnormalities of the brain.  
A follow-up MRI later that month was negative.  The veteran 
first reported short-term memory loss in October 2000.  
Another brain scan was interpreted as abnormal in May 2001 
and organic brain syndrome was added to the veteran's problem 
list at the Lexington VAMC by October 2001.

The veteran submitted a neuropsychological report from Dr. 
C.C.A., dated in September 2001.  The veteran reported a 
decrease in memory and concentration.  Although the veteran's 
cognitive skill was within normal limits, Dr. C.C.A. found 
that he had impaired auditory attention and significant 
neuropsychological deficits.  Dr. C.C.A. noted that the 
origins of the findings were unclear, but they may well have 
been related to the veteran's service in the Gulf War.

An October 2001 note from the VA memory disorders clinic 
reflected an impression of mild cognitive impairment.  At 
that time, a psychiatrist noted that the veteran had memory 
complaints typical of those seen in other Gulf War veterans.  
In March 2003, another brain scan was administered.  A 
progression and worsening of the abnormalities was noted.  
Dr. C.C.A. issued a supplemental report in May 2003 wherein 
he stated that the veteran's condition was worsening.

In July 2003, the veteran's treating VA physician, J.C.S., 
M.D., noted that the veteran had an organic brain syndrome 
that was confirmed by neuropsychological testing and nuclear 
medicine brain scan.  Dr. J.C.S. stated that the veteran's 
condition had its onset after the Gulf War and his cognitive 
deficits had worsened.  Dr. J.C.S. gave the opinion that the 
condition more likely than not had its origin as a result of 
exposures that occurred during the Gulf War.  No further 
rationale was provided and the "exposures" were not 
identified.

In July 2004, the veteran underwent VA examination in 
connection with the claim.  The veteran reported his memory 
loss and belief that it may relate back to the Gulf War.  The 
examiner found that the veteran was basically intact from a 
cognitive standpoint with no overt signs of memory 
impairment.  Fairly mild attention deficits were noted.  At 
first, the examiner stated that there was no convincing 
evidence that the veteran's minor memory disturbances were 
directly related to Gulf War service.  Interestingly, the 
examiner stated that it was equally likely that the condition 
might be related to the documented in-service head injury and 
the veteran's report that he was unconscious at that time.  
After the examiner reviewed Dr. C.C.A.'s May 2003 report, he 
issued an addendum.  In the addendum, the examiner stated 
that he thought it would be less likely that the additional 
deficits might be related to the documented head injury, but 
it would be as likely as not related to the veteran's Gulf 
War service.

In August 2004, the veteran underwent further VA examination.  
The veteran was examined by a psychiatrist, J.M.F., and the 
accompanying report was cosigned by the Chief of Mental 
Health at the Lexington VAMC.  The veteran reported his 
history of short-term memory loss since returning from the 
Persian Gulf.  Dr. J.M.F. provided a diagnosis of adjustment 
disorder with mixed anxiety and depression.  Despite the 
findings in previous reports, Dr. J.M.F. gave the opinion 
that there was no clearly evident organic brain disorder or 
short-term memory loss.  Dr. J.M.F. questioned the prior 
reliance on the brain scans.  He stated that those types of 
scans provide information about blood flow, but do not 
measure the brain structure.  Dr. J.M.F., citing to medical 
literature, stated that MRI scans are more appropriate for 
the evaluation of people with memory problems.  In this case, 
the April 2000 MRI scan was normal.  Dr. J.M.F. did note that 
any future development of dementia could be related to the 
veteran's head injury that resulted from the in-service motor 
vehicle accident.  He concluded that the veteran's memory 
complaints were not likely due to Gulf War service and that 
the veteran did not appear to have a dementia or organic 
brain syndrome.

Despite Dr. J.M.F.'s findings, the veteran continued to seek 
treatment for organic brain syndrome at the Lexington VAMC.  
In October 2004, Dr. J.C.S. noted that the veteran should be 
reassessed in light of recent VA examination findings.  In 
November 2004, Dr. J.C.S. reaffirmed the diagnosis of organic 
brain syndrome.  He found that it was reasonable to assume 
that the condition was related to Gulf War exposures.

Given the state of the evidence, the veteran should be 
scheduled for a VA examination with a specialist in disorders 
of the brain.  Another VA examination is necessary in order 
to determine if the veteran in fact has a brain disorder, to 
include organic brain syndrome.  A medical opinion should be 
requested to determine if any diagnosed brain disorder is 
attributable to either of the veteran's periods of active 
military service.  It is also necessary in order to determine 
if the veteran suffers from memory loss.  Memory loss can be 
a neuropsychological sign or symptom that may be a 
manifestation of an undiagnosed illness as contemplated by 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Thus, the requested opinion should address whether the 
veteran has memory loss that cannot be attributed to any 
known clinical diagnosis.

With respect to the joint pain claim, further VA examination 
is warranted.  The veteran asserts that he has joint pain 
that is not limited to any specific joint.  He was first 
diagnosed with polyarthralgia in the December 1993 "Persian 
Gulf" examination report.  Since October 2000, the veteran 
has been treated at the Lexington VAMC for joint pain and has 
carried a diagnosis of polyarthralgia.

Of note, the veteran has already been awarded service 
connection for several disabilities that affect the joints.  
He is already being compensated for his complaints of joint 
pain regarding the left shoulder, left elbow, left wrist, and 
left ankle.  The associated disabilities were found to be as 
a result of a January 1975 in-service motor vehicle accident.  
During active duty service examinations and National Guard 
periodic examinations, the veteran regularly reported a 
history of painful joints and broken bones.  He referred to 
the injuries from the motor vehicle accident as the cause of 
the painful joints and broken bones.  In July 2004, the 
veteran underwent VA examination in connection with the 
claim.  However, the Board finds that examination to be 
inadequate, because the focus of the examination was on the 
joints and musculoskeletal areas that have already been 
service connected.

Thus, the veteran should be scheduled for a VA examination 
that addresses his complaints of system-wide joint pain.  The 
examination is necessary to determine whether the veteran has 
joint pain in areas other than for which service connection 
has already been awarded.  A medical opinion should also be 
requested to determine whether the veteran has any disability 
manifested by joint pain that is attributable to his active 
military service.  Under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, joint pain is a sign or symptom that 
may be a manifestation of an undiagnosed illness.  Thus, the 
requested opinion should address whether the veteran has 
joint pain that cannot be attributed to any known clinical 
diagnosis.

A review of the record indicates that an examination was not 
provided in connection with the veteran's claim of service 
connection for a right shoulder disability.  However, the 
Board finds that an examination is necessary to adjudicate 
the claim.

As noted above, the veteran has been treated for 
polyarthralgia at the Lexington VAMC.  However, the specific 
painful joints have not been identified.  Notably, the 
veteran's right shoulder was x-rayed in October 2001.  The 
findings were interpreted as mild degenerative arthritis of 
the right shoulder.

The veteran's service medical records pertaining to his two 
periods of active military service are negative for any right 
shoulder injury.  However, his records from the National 
Guard document an injury to the right shoulder that occurred 
on March 25, 1995.  A Statement of Medical Examination and 
Duty Status, dated in April 1995, found that the veteran was 
on inactive duty training from March 24, 1995, to March 26, 
1995.  It was note that the veteran fell down some steps of 
the barracks at Fort Knox, Kentucky on March 25, 1995.  He 
fell approximately five feet and landed in a graveled area.  
The veteran was treated for injuries to his right shoulder, 
neck, and face.  The injury was found to have been incurred 
in the line of duty.

For the purposes of service connection, active military 
service includes any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).

Here, there is evidence of an injury to the right shoulder 
during inactive duty training and evidence of a current right 
shoulder disability.  Additionally, the veteran submitted an 
undated statement from a fellow Guardsman, W.D.R., who 
attested to the right shoulder injury.  W.D.R. also stated 
that he knew the veteran had considerable difficulty with the 
shoulder during drills in the years that followed.

Given the evidence, the veteran should be scheduled for a VA 
examination in order to determine whether he has a right 
shoulder disability that is the result of active military 
service, including the injury during inactive duty training.

The right shoulder claim must also be remanded to comply with 
the notification provisions of the VCAA.  The January 2001 
and May 2002 VCAA letter did not reference the right shoulder 
claim.  The veteran was not sent a VCAA letter regarding the 
right shoulder claim until May 2007.  Although post-
adjudicatory notice is acceptable if the claim is re-
adjudicated thereafter, see Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006), this claim was not re-adjudicated 
after the May 2007 letter was issued.  Thus, a supplemental 
statement of the case is necessary.

The same holds true for the claim of service connection for 
non-alcoholic steatohepatitis.  The veteran was not sent a 
VCAA letter prior to the May 2007 letter for this claim.  
Neither of the previous VCAA letters referenced the veteran's 
claim concerning non-alcoholic steatohepatitis or a liver 
disorder in general.  Thus, a supplemental statement of the 
case must be issued for this claim as well.  See Prickett, 
20 Vet. App. at 376-77.

It appears that the veteran continues to receive regular 
treatment at the Lexington VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain the veteran's updated 
treatment records from the Lexington VAMC 
and associate the records with the claims 
folder.

2.  Schedule the veteran for examinations 
with appropriate specialists to determine 
the nature and etiology of any disability 
with respect to his claims of service 
connection for a brain disorder with 
memory loss, joint pain, and a right 
shoulder disability.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiners designated to 
examine the veteran.  A complete history 
should be taken and all necessary tests 
and studies should be conducted, to 
include x-rays of the right shoulder and 
other painful joints.  All opinions 
should be set forth in detail and 
explained in the context of the record.

With respect to the brain disorder claim, 
the examiner should determine whether the 
veteran has a brain disorder, to include 
organic brain syndrome.  To the extent 
possible, the examiner should reconcile 
the prior findings in the record.  If a 
brain disorder is identified, based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should 
provide a well-reasoned opinion 
consistent with sound medical judgment, 
as to the medical probabilities that the 
veteran has a brain disorder that is 
related to his active military service 
(the veteran has periods of service from 
September 1973 to September 1977 and from 
October 1990 to July 1991).  The examiner 
should also address whether the veteran 
experiences memory loss.  If memory loss 
is found, the examiner should determine 
if the memory loss is attributable to a 
known clinical diagnosis or if it is the 
result of an undiagnosed illness.

With respect to the joint pain claim, the 
examiner should ascertain which joints 
are painful.  For each painful joint for 
which the veteran has not already been 
awarded service connection, the examiner 
should determine if the painful joint is 
attributable to a known clinical 
diagnosis or if it is the result of an 
undiagnosed illness.  If a diagnosed 
disability is found, the examiner should 
provide an opinion as to the medical 
probabilities that the disability is 
related to the veteran's active military 
service.

Regarding the right shoulder claim, the 
examiner should determine the current 
diagnosis, if any, of a disability of the 
right shoulder.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
veteran has such a current disability 
that is related to his military service, 
particularly the March 25, 1995 injury 
where he fell down some stairs at Fort 
Knox, Kentucky.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims remaining on 
appeal.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


